Citation Nr: 1412674	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-20 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.B.




ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In October 2010, the Veteran submitted a claim of entitlement to service connection for a bilateral knee disorder.  After this claim was denied in an April 2009 rating decision, the Veteran perfected an appeal to the Board.  The Board's review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Veteran was afforded a VA examination in March 2009.  First, the examiner noted that an x-ray report of the Veteran's knees revealed an impression of asymmetry, which "may be related to remote trauma."  However, the examiner failed to adequately discuss this matter regarding a possible "remote trauma," instead confining remarks in the examination report to the passage of time of initial complaints of knee pain after service, and a one-time notation of knee pain in the Veteran's service treatment records.  Second, the examiner concluded that the Veteran's "right and left knee arthritis is not caused by or a result of service or 

greater than 100 parachute jumps."  In reaching this conclusion, the examiner noted that there was no evidence that either knee was "secondarily aggravated by active duty" and that the Veteran only had a "one time complaint of the knee without f/u knee examination to show aggravation."  The examiner failed to provide an adequate rationale for the provided opinion and did not adequately address the issue of whether the Veteran's current pathology was related to his parachute jumps in service.  Finally, the Veteran has asserted that he has experienced ongoing knee pain since service.  However, the examiner did not adequately address the Veteran's assertions of continuing symptoms since service.        

During the March 2009 VA examination, the Veteran reported that he received treatment for his knees shortly after service in 1973 at St. Elizabeth Health Center in Ohio.  Further, in his substantive appeal, the Veteran argued that when he left service in March 1972, he continued to have problems with his knees and explained that he underwent knee surgery in February 1974.  At a hearing before the Board held in May 2013, the Veteran testified that this knee surgery was conducted at Cafaro Hospital in Ohio, in order to treat bone spurs and build-up of calcium.  He also testified that he underwent diagnostic testing of his knees at St. Benedicts Hospital in Jerome, Idaho, prior to undergoing surgery.  

The Board was unable to locate any documentation in the claims file that demonstrated an effort by the RO to obtain these referenced treatment reports from St. Elizabeth Health Center, Cafaro Hospital, and St. Benedicts Hospital.  As these records are relevant to the claim on appeal, they are necessary in adjudicating the Veteran's claim.  Therefore, a remand is necessary in order to secure this evidence in the claims file.    

The claims file also reflects that the Veteran has received VA medical treatment from San Antonio VA Medical Center, Audie Murphy Memorial VA Medical Center, as well as from Frank Tejeda VA Outpatient Clinic.  As evidence of record only includes treatment records dated up to February 2012, all pertinent VA treatment records should be obtained and properly associated with the record.  See 

38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

These records, as well as any other relevant VA or non-VA treatment records, should be obtained and considered by the RO prior to appellate review.  

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  The RO must specifically attempt to obtain the Veteran's private treatment records from St. Elizabeth Health Center, Cafaro Hospital, and St. Benedicts Hospital.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is 

ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. Thereafter, an addendum to the March 2009 examination must be provided to determine whether any diagnosed right and/or left knee disorder found is related to the Veteran's military service or to a service-connected disorder.  If the examiner that conducted the March 2009 examination is no longer available, another appropriate physician must provide the opinion.  If the examiner deems another examination is necessary to provide the opinion, an examination must be scheduled.

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed right and/or left knee disorder is related to the Veteran's active duty service.  The examiner must also state whether any diagnosed right and/or left knee disorder is due to or aggravated by any service-connected disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate 

whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5. Once the above actions have been completed, and any additional development deemed necessary, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


